Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed January 18, 2021 has been entered. Claims 5, 10-11 and 15 are deleted. Claims 1, 4, 9, 13-14, 20 and 22-23 are amended. Claims 13-14 and 16-17 are withdrawn. Now, Claims 1-4, 6-9, 12 and 18-23 are pending for consideration. 

2.	Claim objection(s) in the previous Office Action (Paper No. 20201024) is/are removed/moot.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20201024) is/are removed.

4.	Since species B1) is free of prior art, a search extended to species C) has been performed.
5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).



Claim Rejections - 35 USC § 102
7.	Claims 1-3, 7, 18-19 and 22-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoshioka (US 6 187 874).
	For Claims 1-3, 7, 18 and 22, Yoshioka discloses a polyimide derived from a dianhydride of formula (IV) (e.g., 3,4,3’,4’-biphenyltetracarboxylic acid dianhydride, bis(3,4-dicarboxyphenyl)sulfone dianhydride, etc.), a polydiorganosiloxane diamine of formula (V) containing 1 to 32 siloxane units and an aromatic diamine of formula (VI) (e.g., 3,4’-diaminodiphenyl ether, 3,3’-diaminodiphenyl sulfone, etc.) and optionally an aromatic diamine of formula (VII). (col. 3, line 66 to col. 5, line 40) The amount of the polydiorganosiloxane diamine with respect to the total amount of the diamines is described at col. 6, lines 4-30, which is further exemplified in Synthesis Examples. For instance, Synthesis Examples 3, 5 and 7 demonstrated an octamer of aminopropyl-terminated . 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9	Claims 1-3, 7, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being obvious over Yoshioka.
	For Claims 1-3, 7, 18 and 22, Yoshioka discloses a polyimide derived from a dianhydride of formula (IV) (e.g., 3,4,3’,4’-biphenyltetracarboxylic acid dianhydride, bis(3,4-dicarboxyphenyl)sulfone dianhydride, etc.), a polydiorganosiloxane diamine of formula (V) containing 1 to 32 siloxane units and 4,4’-diaminodiphenyl ether, 3,3’-diaminodiphenyl ether, 4,4’-diaminobenzophenone, 4,4’-diaminodiphenyl sulfone, benzidine, etc.) and optionally an aromatic diamine of formula (VII). (col. 3, line 66 to col. 5, line 40) Notably, the foregoing aromatic diamines are isomers of the corresponding diamines as presently claimed. Because of their similarity in structures, one would expect both to possess similar properties. A prima facie case of obviousness exists. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)(Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. The amount of the polydiorganosiloxane diamine with respect to the total amount of the diamines is described at col. 6, lines 4-30, which is further exemplified in Synthesis Examples. For instance, Synthesis Examples 3, 5 and 7 demonstrated an octamer of aminopropyl-terminated dimethylsiloxanes (number average molecular weight 764) in the amounts of 18 mol%, 22 mol% and 11 mol% based on the total amount of the diamine, respectively. The polyimide is useful for making adhesive tapes. (col. 8, lines 11-24) For Claims 19 and 23, since the instant polyimides render the presently claimed ones obvious, the toughness, refractive index and yellowness index of the film made therefrom would be expected to fall within the presently claimed ranges. 

10.	Claims 4, 9, 12, 21 and 20 are objected to, and would be allowable if rewritten or amended to include only the searched species.

11.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
April 20, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765